           Case 4:20-cv-01144-JTR Document 20 Filed 07/26/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JONATHAN DANIEL STANCIL                                                        PLAINTIFF

V.                          CASE NO. 4:20-CV-1144-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration 1
                                 DEFENDANT

                                         ORDER

       Plaintiff, Jonathan Daniel Stancil, seeks judicial review of the administrative

denial of his claims for disability insurance benefits. Doc. 2. The Commissioner has

filed an Unopposed Motion to Reverse and Remand for further administrative

proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g). Doc. 19. The

Motion states that Stancil’s counsel does not oppose the requested reversal and

remand. Id. at 1. Under the circumstances, remand is appropriate.

       Accordingly, the Commissioner’s Unopposed Motion to Reverse and

Remand, Doc. 19, is GRANTED. The Commissioner’s prior decision is

REVERSED, and this matter is REMANDED for further administrative proceedings

and issuance of a new decision. This is a “sentence four” remand within the meaning

of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).



       1
       On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of the Social Security
Administration and is substituted as the Defendant in this action. Fed. R. Civ. P. 25(d).
 Case 4:20-cv-01144-JTR Document 20 Filed 07/26/21 Page 2 of 2




SO ORDERED, this 26th day of July, 2021.



                             ___________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               2
